Citation Nr: 0906066	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-30 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to an increased rating for residuals of a 
left wrist sprain, evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
right wrist fracture, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1991 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2008.  A transcript of the 
hearing is of record.

The Board notes that in March 2005, the Veteran submitted an 
informal claim of service connection for post-traumatic 
stress disorder (PTSD) that was never adjudicated.  (The RO 
mentioned that the veteran had filed a claim of service 
connection for PTSD when it issued a March 2006 supplemental 
statement of the case (SSOC), but the RO never directly 
addressed the PTSD claim.)  The Board therefore refers that 
claim to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have depression that is related to 
his military service.

2.  The Veteran does not have a skin disorder that is related 
to his military service.

3.  The Veteran's residuals of a left wrist sprain are not 
manifested by favorable or unfavorable ankylosis of the 
wrist.

4.  The Veteran's residuals of a right wrist fracture are not 
manifested by favorable or unfavorable ankylosis of the 
wrist.


CONCLUSIONS OF LAW

1.  The Veteran does not have depression that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The Veteran does not have a skin disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304.

3.  The criteria for an increased rating for residuals of a 
left wrist sprain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a Diagnostic Codes 5214, 5215 (2008).

4.  The criteria for an increased rating for residuals of a 
right wrist fracture have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a 
Diagnostic Codes 5214, 5215.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
(increased ratings and skin condition) and August 2004 (all 
claims), well before the AOJ's initial adjudication of the 
claims, and again in March 2006.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, including what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The March 2006 notification included 
the criteria for assigning disability ratings and for award 
of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Vazquez-Flores, supra, at 47.  

While the notifications did not specifically include notice 
to the Veteran that, to substantiate an increased rating 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating the effect that worsening of his 
condition has on his daily life, the Board notes that the 
Veteran was apprised of this in correspondence dated in May 
2008.  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's increased 
rating claims, the claim was properly re-adjudicated in June 
2008, which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, personnel records, and secured examinations in 
furtherance of his claims.  VA has no duty to inform or 
assist that was unmet.

Background

The Veteran contends that he has depression as a result of 
being incarcerated while in service.  He also contends that 
he has a chronic skin disorder that began while he was in 
service.  As regards his increased rating claims, the Veteran 
contends that he is entitled to higher ratings for his 
service-connected wrist disabilities.

The Veteran's STRs are of record and show treatment for acne 
on his face and back in April 1992 and July 1993, and for his 
face in December 1993.  The Veteran was also hospitalized 
twice for mental issues while in service.  From June to July 
1994, he was hospitalized and diagnosed with adjustment 
disorder and personality disorder.  He was also diagnosed 
with tinea versicolor of the left forearm.  The Veteran 
reported a depressed mood while in correctional custody.  In 
February 1995, the Veteran was hospitalized because of his 
intent to inflict self-harm.  He was diagnosed with 
adjustment disorder, personality disorder, tinea versicolor, 
and vitiligo.  The Veteran was also administratively 
discharged from service in February 1995 due to various 
disciplinary infractions.  

Of record are numerous VA treatment records dated from 
September 2003 to February 2008.  Records beginning in 
September 2003 show that the Veteran was diagnosed with 
depression, but none of the records contains an opinion as to 
the etiology of the Veteran's depression.

Affidavits from the Veteran's former employer and co-workers 
dated in November 2001 show that the Veteran demonstrated odd 
behaviors while at work.  His odd behaviors included staring, 
giggling, laughing for no apparent reason, not following 
directions or procedures, and jumping out of his seat and 
running somewhere as if there was some type of emergency, 
although there was no emergency.  An employment record dated 
in April 2002 shows that the Veteran was fired because of his 
behaviors.  

The Veteran was afforded a VA examination for his wrists in 
August 2004.  His main complaint was pain and stiffness.  He 
reported decreased range of motion and some swelling with 
cold weather.  He reported pain in his wrists while playing 
tennis and similar activities.  He reported no heat, redness, 
instability, or locking.  The Veteran reported flare-ups when 
playing sports, as well as in cold weather.  The Veteran was 
employed, and it was noted that his wrists did not 
necessarily affect his daily activities in regard to work.  
The Veteran did report problems with home activities such as 
picking things up in cold weather or with heavy activities 
that required loading of his wrists.  The Veteran's range of 
motion in his right wrist was 40 degrees of extension without 
pain, and 50 degrees with pain; 30 degrees of flexion without 
pain, and 40 degrees with pain; deviation was 30 degrees with 
positive ulnar impaction; and radial deviation of 20 degrees 
without pain.  The range of motion of his left wrist was 40 
degrees of extension without pain, and 50 degrees of 
extension with pain; 30 degrees of flexion without pain, and 
40 degrees of flexion total; and a positive loading test with 
pain at the ulnar styloid.  The examiner noted that the 
Veteran's range of motion of his wrists was additionally 
limited 20 degrees secondary to pain.  X-rays revealed no 
acute degenerative arthrosis.  The Veteran was diagnosed with 
bilateral wrist injuries with a distal radius fracture of his 
right wrist and an ulnar styloid avulsion fracture of his 
left wrist with evidence of injury on bilateral wrists on 
physical examination.  There was no diagnosis of ankylosis.

In December 2005, the Veteran was scheduled for a VA stress 
disorder examination. He failed to report for the examination 
and did not provide any explanation for why he did not 
report.  

The Veteran was afforded a second VA examination for his 
wrists in January 2006.  The Veteran's major complaint was 
bilateral wrist pain, right greater than left.  He reported 
that he had pain on most days, and that it was worse with 
certain activities, as well as with lifting.  The pain was 
reported to be fairly mild and dull.  The Veteran also 
reported some mild stiffness.  He denied any swelling, heat 
or redness, instability, or locking.  The only aggravating 
factor was weather change, and the Veteran denied any 
specific flare-ups, but did report that pain was worse with 
activity.  He reported that his wrists affected his 
employment as he was not able to concentrate when he had 
pain.  He also reported that his activities of daily living 
were affected because he was not able to clean or do outdoor 
chores like he could before the injury.  The Veteran's range 
of motion was 60 degrees of extension and flexion.  Both of 
those motions had end-of-range pain.  After repetitive motion 
of the Veteran's joints, the degrees of motion were 
unchanged.  The Veteran's range of motion had no additional 
limitations due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  He had normal ulnar and 
radial deviation of both wrists.  There was no crepitus, 
warmth, erythema, or effusion in either wrist.  Both wrists 
appeared very stable.  The Veteran also had full pronation 
and supination of both wrists.  X-rays showed no arthritis.  
The Veteran was diagnosed with healed fracture of the right 
wrist.  There was no diagnosis of ankylosis.

The Veteran was also afforded a VA mental disorders 
examination in January 2006.  His claims file was reviewed.  
He reported that he had generalized anxiety disorder, 
anxiety, and depression on and off for the previous ten 
years.  He reported that he experienced his first bouts of 
depression, anxiety, and panic while he was incarcerated in 
the military. He also reported that he had depression and 
anxiety while in the military, but that he was not treated 
for it.  The Veteran reported that he was treated three years 
earlier.  He attributed his bizarre work behaviors to his 
depression and anxiety, about which the examiner noted that 
the behaviors were not consistent with any behaviors that he 
was aware of associated with depression or anxiety.  The 
Veteran reported that his bizarre work behaviors were just 
the word of one person, but the examiner noted that there 
were two affidavits in his file, in addition to a 
comprehensive fitness for duty evaluation.  During 
examination, the Veteran indicated that he believed that he 
experienced manic behaviors similar to what he observed with 
his father who was bipolar, but the Veteran could not provide 
any specific examples of those behaviors.  The examiner 
arrived at the following diagnoses:  rule out depression, not 
otherwise specified; anxiety, not otherwise specified; 
malingering; and rule out personality disorder.  

The examiner noted that the Veteran reported symptoms of mood 
disturbance and some anxiety, but there were reasons to 
question the validity of those reports.  There was 
inconsistency noted during the examination.  Additionally, 
the Veteran was frank about the fact that he felt he needed 
compensation for the way that he was treated while in 
service.  He also denied that he experienced bizarre 
behaviors at his former job when the examiner noted that that 
did not fit the typical picture associated with depression 
and anxiety, and there was good evidence in the file that he 
did act in that fashion.  The examiner felt that 
psychological evaluation was warranted to rule out 
malingering or exaggeration of symptoms; to identify any Axis 
I (clinical disorders and other conditions that may be a 
focus of clinical attention) syndromes that he might have 
been experiencing; to identify any Axis II (personality 
disorders and mental retardation) pathology that might have 
been occurring; and to gauge the level of severity, if any, 
of possible psychiatric difficulties.  The examiner opined 
that once the evaluation was complete, he would be able to 
provide a diagnosis, as well as functional impairment 
ratings.  An addendum to the report shows that the Veteran 
did not keep his appointment for psychological testing.

A private medical record from D.S., M.D., dated in January 
2006 shows that the Veteran reported anxiety and depression.  
The Board notes that there are two copies of the same medical 
record.  However, one copy appears to have writing added to 
the medical record after the copy was made.  The duplicate 
copy, with the added writing, indicates that the Veteran 
exhibited depression due to military service, and that the 
military was the cause of the Veteran's depression.  That 
copy also shows that while it appears that the Veteran 
initially reported that his job was okay, that statement was 
subsequently scratched out and replaced with a notation that 
the Veteran lost his job due to depression.  

Another medical record from Dr. D.S. dated in February 2006 
shows that the Veteran had the idea that "if I can get free 
counseling and money from the government why not take it."  
A notation on the record indicates that counseling was ended.

The Veteran was afforded a second VA mental disorder 
examination in August 2006.  His claims file was reviewed.  
On mental status examination, the Veteran appeared quite 
invested in establishing his case, seemed invested in what 
the examiner was going to say about what the Veteran reported 
during the examination, and seemed very invested in getting 
his service connection.  He also appeared at times to 
misrepresent information and upon further questioning, it 
would become apparent that perhaps things were not as he had 
initially presented them, and therefore, he did not appear to 
be honest at times, and appeared invested in getting more 
focus on getting his service connection than on sharing 
information in an accurate manner.  No Axis I diagnoses were 
made.  The examiner explained that the Veteran described some 
symptoms that would be related to depression.  The Veteran 
reported that his symptoms had been occurring since 1994.  
Overall, the examiner noted that the Veteran reported some 
very mild difficulty, which the Veteran related to 
depression, but he did not really appear to be depressed, and 
appeared so invested in establishing a case for himself and 
also misrepresented things at times during the evaluation 
that the examiner did not feel comfortable diagnosing him 
with depression at that time because the Veteran did not 
appear depressed.  The examiner noted that the Veteran's 
medication that he was taking could have been treating his 
depressive symptoms.

The Veteran was afforded a third VA examination for his 
wrists in August 2007.  He complained of wrist pain, 
primarily in the morning, more so on the right than the left, 
accompanied by stiffness.  He reported difficulty lifting in 
the course of his work, and in his daily living.  He reported 
flare-ups that were activity and weather related, lasted up 
to one day, and were characterized by increased pain.  On 
physical examination, his wrists were normal to inspection.  
Range of motion of the right wrist was extension to 35 
degrees; flexion to 35 degrees; ulnar deviation to 30 
degrees; and radial deviation to 15 degrees.  Range of motion 
of the left wrist was extension to 45 degrees; flexion to 45 
degrees; ulnar deviation to 30 degrees; and radial deviation 
to 15 degrees.  Range of motion was characterized by mild 
end-of-range pain, but not additionally limited following 
repetitive use.  Neither wrist was tender over the distal 
radius, but both were tender over the distal ulna.  
Finkelstein's test was positive for pain bilaterally, more so 
on the right than the left.  An x-ray of the right wrist was 
read as within normal limits, while x-rays of the left wrist 
showed the presence of a small ossical adjacent to the ulnar 
styloid.  The Veteran was diagnosed with chronic strain and 
tendinitis of both wrists.  There was no diagnosis of 
ankylosis.

In November 2007 and February 2008, the Veteran was scheduled 
for VA mental disorders and skin diseases examinations.  He 
failed to report for any of the examinations and did not 
provide any explanations for why he did not report.   

At the Veteran's hearing in October 2008, he testified about 
pain in his wrists and his limitations of motion.  Regarding 
his skin, he testified that his disorder began in the summer 
months while in the military.  He testified that he worked 
with chemicals, and that he would get a red rash on his 
chest.  He testified that a military doctor told him that it 
was some type of fungus.  The Veteran testified that although 
he no longer worked with chemicals, he still continued to 
experiences rashes anytime it was hot.  He testified that he 
had not been diagnosed with any specific skin disorder.  As 
for his depression, the Veteran testified that it started 
when he was incarcerated for 30 days while in service.  He 
testified that he saw a counselor when he was in the 
military, but that he was not diagnosed with depression.  As 
regards his failure to appear for examinations, the Veteran 
explained that he did not remember getting notices of the 
appointments.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (the 
interpretation of § 1110 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Evidence must show 
that the Veteran currently has the disability for which 
benefits are being claimed, or that he at least had such a 
disability at some time during the pendency of the claim.  
McClain, v. Nicholson, 21 Vet. App. 319, 321(2007).

Here, as regards the Veteran's depression, there have been 
some diagnoses of depression.  The Veteran's private 
physician, Dr. D.S. diagnosed him with depression, and VA 
medical records show treatment for depression.  However, VA 
examinations have not provided a definite diagnosis of 
depression.  The January 2006 examiner ruled out depression 
and scheduled the Veteran for a psychiatric evaluation to 
determine if the Veteran had depression, but the Veteran 
failed to report for the evaluation.  The August 2006 
examiner was unable to diagnose the Veteran with depression 
and pointed out the various inconsistencies in the Veteran's 
presentation.  Both examiners reviewed the Veteran's claims 
file and provided thorough rationales for their opinions.  
The Board acknowledges the January 2006 record from Dr. D.S. 
that shows that the Veteran's depression was related to his 
military service.  However, the Board is not persuaded by 
that opinion as no rationale was provided.  Moreover, the 
Board notes the discrepancy between the two copies of the 
same medical record, one which contains the nexus opinion, 
and the other which does not.  The record that contains the 
nexus opinion appears to have had that opinion written on the 
photocopy of the original record.  Without some explanation, 
this opinion is of very little probative value.  None of the 
VA records that shows treatment for depression contain an 
opinion as to the etiology of that disability.  When VA 
examiners attempted to determine the correct diagnosis, their 
efforts appear to have been thwarted by inconsistencies 
established by the veteran.  Given this behavior, and the 
lack of explanation for the handwritten nexus opinion, the 
Board is persuaded that the veteran does not have depression 
linked to military service.  The greater weight is against 
the claim.  

Turning to the Veteran's skin claim, there is no competent 
medical evidence that the Veteran has a chronic skin 
disorder.  The Board acknowledges the Veteran's claim that he 
gets a rash when the weather is hot.  However, there are no 
medical records that show that the Veteran has been treated 
for a skin disorder, or that he has even been diagnosed with 
a skin disorder.  The Veteran himself acknowledged at his 
hearing that he had not been diagnosed with a skin disorder.  
The Board acknowledges that during service the Veteran was 
treated for acne, and was diagnosed with tinea versicolor of 
the left forearm and vitiligo.  However, there is no medical 
evidence that shows that any skin disorder that the Veteran 
had in service resulted in a current chronic disability.  No 
medical evidence has been identified by the Veteran that 
shows that he continues to have a chronic skin disability 
that began in service.  There is no medical evidence that 
shows that the Veteran has a current skin disability that is 
related to his military service.

With regards to both service connection claims, it should be 
noted that the agency of original jurisdiction has tried to 
assist the Veteran by obtaining examinations in December 
2005, November 2007, and February 2008, but the Veteran did 
not appear for the examinations.  He has provided no good 
cause for not appearing, which means that VA must now 
consider his claims based on the evidence of record.  38 
C.F.R. § 3.655 (2008).  The Board has done that and, as noted 
above, has found that the records showing that the Veteran 
does not have current disabilities related to military 
service persuasive.

The Board acknowledges the Veteran's belief that his current 
disabilities are related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
diagnosis and etiology of his disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) 
(2008).  Consequently, the Veteran's own assertions as to the 
diagnosis and etiology of his disabilities have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  Any 
depression or skin disability was not caused by an in-service 
incurrence or aggravation of a disease or injury.

Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the Veteran's 
service-connected wrist disabilities.  

Here, the Veteran's wrist disabilities have been evaluated 
utilizing Diagnostic Code 5215, limitation of motion of the 
wrist.  Under Diagnostic Code 5215, a 10 percent rating is 
for the major or minor wrist with palmar flexion limited in 
line with the forearm or dorsiflexion of less than 15 
degrees.  A 10 percent evaluation is the highest available 
under this diagnostic code.  (When the maximum disability 
rating available under the limitation-of-motion code is 
already assigned, a remand for further consideration of 
functional loss under DeLuca is not warranted.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).)  

Because the Veteran is already receiving the highest rating 
available for both wrists based on limitation of motion, the 
Board has considered whether other diagnostic codes would 
allow for a higher rating, but finds that none does.  The 
only other diagnostic code available for the wrist is 
Diagnostic Code 5214, for ankylosis of the wrist.  Here, the 
Veteran has never been diagnosed with ankylosis of either 
wrist.  Therefore, a higher rating under Diagnostic Code 5214 
is not warranted at any time during this appeal.

Based on all the relevant medical evidence of record, the 
Board finds that neither wrist disability approximates the 
criteria for a higher rating under the only diagnostic code 
that provides for a higher rating than the Veteran is already 
receiving.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the bilateral 
wrist disabilities have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's bilateral wrist 
disabilities have an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above, including his problems with pain.  
38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to an increased rating for residuals of a left 
wrist sprain is denied.

Entitlement to an increased rating for residuals of a right 
wrist fracture is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


